McFarland, J.
This is an appeal by plaintiff from an order of the lower court dissolving an attachment. The validity of the attachment depended upon the question whether or not the respondents were “ not residing” or “ nonresidents” of this state at the time the writ issued. (Code Civ. Proc., secs. 537, 538.) At that time they were actually in the state engaged in their professional work, and were served personally in the state with summons. The affidavits used on the motion conflicted as to where their legal residence was; and considering the decision of this court in Hanson v. Graham, 82 Cal. 631, to the effect that “ the residence referred to by the attachment law is an actual, as contra-distinguished from a constructive, or legal residence or domicile,” we cannot say that the court below was wrong in holding that respondents were not nonresidents within meaning of the sections of the code above referred to.
The order appealed from is affirmed.